Citation Nr: 1202179	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-03 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active duty service from September 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in May 2009.  A statement of the case was issued in December 2009, and a substantive appeal was received in January 2010.

The Veteran appeared at a September 2011 hearing before the Board at the RO.  A transcript is of record.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  At the September 2011 hearing before the Board at the RO, the Veteran testified that his PTSD renders him totally unemployable and clarified that he seeks entitlement to a TDIU.  Thus, the Board finds an indication in the record that reasonably raises a claim of entitlement to a TDIU.

The issue of entitlement to a disability rating in excess of 70 percent for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim giving rise to the issue of entitlement to a TDIU in July 2008.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is 'whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when, if there is only one disability, the disability is rated as 60 percent or more; or when there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

At the time that he filed the claim of entitlement to TDIU, the Veteran's service-connected disabilities were: PTSD, rated 30 percent disabling; and type II diabetes mellitus, rated 20 percent disabling.

His combined rating was therefore 40 percent; this combined rating was effective from May 13, 2003.  See 38 C.F.R. § 4.25.

During the course of this appeal, an August 2010 RO rating decision revised the Veteran's PTSD rating to 70 percent, effective from July 7, 2008 (the date of the claim).

His combined rating is therefore now 70 percent; this combined rating is effective from July 7, 2008 (the date of the claim on appeal).  See 38 C.F.R. § 4.25.

Thus, given that the Veteran has one service-connected disability rated at 40 percent as well as a combined rating over 70 percent, the Veteran does meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it would be impossible for the average person to follow a substantially gainful occupation.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.

There is no medical opinion of record that directly and clearly addresses the collective impact of the full set of the currently service-connected psychological and physical disabilities.

The Board notes that the August 2010 VA psychiatric examination report well documents that the Veteran "quit job abruptly because he 'could no longer handle' being told what to do and being around co-workers ...."  The report shows that the Veteran attributed to his PTSD symptoms being "unable to sustain employment" and "can't be around people."  Significantly, although the VA examiner did not identify any clear objective evidence on the matter of the Veteran's employability, the report describes objective testing that the examiner characterized as showing a "severe" degree of severity of PTSD in connection with the Veteran's contentions.  The examiner indicated that the psychological test results were "valid."  The examiner further indicated that the Veteran's prognosis for improvement was "poor."  The Board finds that this evidence reasonably indicates that the Veteran's service-connected symptoms have rendered the Veteran unable to secure or follow a substantially gainful occupation.

The Veteran's credible testimony at his September 2011 Board hearing further described, along the same lines, that he had become unable to function in an employment context following the increases in the severity of his service-connected disability symptoms in recent years.

There is no medical opinion of record that otherwise clearly addresses the essential question of whether the sum of all the service-connected disabilities, together, renders the Veteran unable to secure or follow a substantially gainful occupation.

Based on the evidence of record, resolving reasonable doubt in the Veteran's favor, the Board finds that TDIU is warranted.  The Board notes that although there is no clear medical opinion addressing the impact upon employability of the totality of the Veteran's service-connected disabilities, the medical evidence of record does provide significant information supportive of the Veteran's claim.  The medical evidence seems to indicate that the Veteran has significant limitations concerning his capacity to cope with instruction and co-worker interaction in a workplace environment.  The Veteran's credible testimony to this effect is also consistent with this finding.  The evidence seems to generally indicate that the Veteran is unable to perform gainful work due to his service-connected pathologies.

The evidence in this case presents pertinent medical findings, although without complete clarity concerning the overall impact upon employability of the sum total of the service-connected disabilities.  

The overall service-connected disability array involves diabetes mellitus in addition to featuring the multi-faceted psychiatric impact of "severe" PTSD symptoms which have eroded the Veteran's capacity to function effectively in a workplace and fulfill job responsibilities.  The Veteran's total assigned disability rating has risen from 50 percent to 70 percent during the course of this appeal.  Given the above facts, and the medical information of record, the Board believes that reasonable doubt exists in this case; resolving reasonable doubt in the Veteran's favor permits a finding that the Veteran is unable to perform substantial employment due to the impact of his service-connected disabilities.  It appears doubtful that he could successfully engage in gainful employment consistent with his prior education and experience.

Given the Veteran's level of education and work experience, the Board believes that a reasonable doubt exists as to whether the Veteran can engage in any type of gainful employment.  Thus, resolving all benefit of the doubt in the Veteran's favor, the Board must conclude the Veteran is unemployable due to his service-connected disabilities.  38 U.S.C.A. § 5107(b).  Under the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the favorable decision as it relates to the issue of individual unemployability, the satisfaction of VCAA requirements is rendered moot.



ORDER

Entitlement to TDIU is warranted.  To this extent, the appeal is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

At his recent September 2011 hearing, the Veteran identified potentially significant outstanding VA treatment records that may pertain to this appeal for entitlement to an increased disability rating for PTSD.  The Veteran testified that he was scheduled to undergo significant VA psychiatric testing in October 2011.  The Veteran expressed an intent to submit the records from this appointment to the record, and the record was held open for 60 days the afford the Veteran the opportunity to do so.  Discussion at the September 2011 hearing contemplated that the Board would need to remand this case to obtain the potentially pertinent VA records if they were not otherwise added to the record during the 60 day period.  As of the time of this Board decision, the VA records in question have not been received.

The Board must remand so that appropriate action to attempt to obtain these records may be completed.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (which held that those records in the control of the Secretary (such as documents generated by VA) are considered to be constructively before the Board and must actually be part of the record on review); see also VAOPGCPREC 12-95.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to request copies of all outstanding relevant medical records (not already associated with the claims file) from the VAMC in Gainesville, FL, and any other VA facilities identified by the Veteran as having provided his medical treatment since the time of the last VA medical records update of the claims-file.  The Veteran has specifically indicated that he was scheduled to undergo pertinent psychiatric treatment or testing in October 2011.  If any sought records are unavailable or determined to not exist, it should be noted in the claims file with a formal finding of unavailability detailing the actions taken in making such determinations.

2.  After completion of the above, the RO/AMC should review the expanded record and determine if any increased disability is warranted for the Veteran's PTSD.  The Veteran and his representative should be furnished a supplemental statement of the case addressing any issue which remains denied.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


